341 F.2d 547
HALLIBURTON COMPANY, Appellant,v.George B. LOVE et al., Appellees.
No. 21440.
United States Court of Appeals Fifth Circuit.
Feb. 11, 1965.

Leslie S. Lockett, Kleberg, Mobley, Lockett & Weil, Corpus Christi, Tex., for appellant Halliburton Co.
John N. Barnhart, Houston, Tex., Ben A. Donnell, Keys, Russell, Keys & Watson, Corpus Christi, Tex., Mandell & Wright, Houston, Tex., for appellees.
Before GEWIN and BELL, Circuit Judges, and McRAE, District Judge.
PER CURIAM.


1
Halliburton (defendant) has appealed from an adverse judgment in a personal injury suit filed by George B. Love (plaintiff) to recover for injuries he sustained when one of Halliburton's pressure hoses unexpectedly broke, and 'mud' used in drilling operations spurted out, striking Love in the face and knocking him down.  Jurisdiction was based on diversity of citizenship.


2
Halliburton specifies numerous errors, but its major contentions concern the treatment of the question of insurance by the trial court,1 and whether the trial court erred in failing to grant Halliburton's motion for a directed verdict because the plaintiff did not present sufficient evidence of negligence to submit that issue to the jury.


3
After a careful examination of the record, we cannot conclude that the trial judge committed error in the manner in which he handled the question of insurance.  The uncertain and indefinite positions taken by counsel for the respective parties when the matter was presented to the court made its disposition more difficult.


4
In view of the evidence revealed by the record and the exhibits, we are of the opinion that the question of negligence was properly submitted to the jury and that the trial court did not commit error in refusing to grant Halliburton's motion for a directed verdict.  We find no merit in the numerous other errors specified.


5
The judgment is affirmed.



1
 The American Insurance Company, as compensation insurer for plaintiff's employer, Viking Drilling Co., had paid substantial amounts as compensation benefits and medical expenses on behalf of the plaintiff as a result of the injuries